


116 HR 381 IH: 21st Century Respect Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 381
IN THE HOUSE OF REPRESENTATIVES

January 9, 2019
Mr. Jeffries (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Agriculture and the Administrator of General Services to modernize terms in certain regulations.

 
1.Short titleThis Act may be cited as the 21st Century Respect Act. 2.Amendments to regulations required (a)Secretary of AgricultureThe Secretary of Agriculture shall amend section 1901.202(g) of title 7, Code of Federal Regulations, to— 
(1)strike Negro or Black and insert Black or African American; (2)strike Spanish Surname and insert Hispanic; and 
(3)strike Oriental and insert Asian American or Pacific Islander. (b)Administrator of General ServicesThe Administrator of General Services shall amend section 906.2(k) of title 36, Code of Federal Regulations, to— 
(1)strike Negro, each place it appears, and insert Black or African American; (2)strike paragraph (1) (the definition of Negro) and insert the following: (1) Black or African American—is an individual having origins in any of the Black racial groups of Africa; 
(3)strike Oriental, each place it appears, and insert Asian American or Pacific Islander;  (4)strike Eskimo, each place it appears, and insert Alaska Native; and 
(5)strike Aleut, each place it appears, and insert Alaska Native. 3.Rule of constructionNothing in this Act, or the amendments required by this Act, shall be construed to affect Federal law, except with respect to the use of terms by the Secretary of Agriculture and the Administrator of General Services, respectively, to the regulations affected by this Act. 

